Case 1:19-cv-21805-CMA Document 1 Entered on FLSD Docket 05/06/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 COURTNEY TOLBERT,

        Plaintiff

 v.                                                           Case No.:

 OS RESTAURANT SERVICES, LLC d/b/a
 FLEMING’S PRIME STEAKHOUSE &
 WINE BAR

       Defendant.
 __________________________________________/

                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, OS RESTAURANT

 SERVICES, LLC (“Defendant”), hereby files its Notice of Removal and states as follows:

        1.      Plaintiff, COURTNEY TOLBERT, filed the instant Complaint, attached as

 Exhibit “1” hereto, in the Circuit Court of the Eleventh Judicial Circuit in Miami-Dade County,

 Florida, on or about April 7, 2019. The Clerk of that Court assigned this action Civil Action

 Number 2019-008018-CA-01.

        2.      Plaintiff served Defendant with a summons and a copy of the Complaint, Notice

 of Corporate Representative Deposition, Interrogatories and Request for Production on April 17,

 2019. This Notice of Removal has been filed as required within thirty days after Defendant was

 served with a copy of the Complaint and is therefore timely pursuant to 28 U.S.C. § 1446(b) and

 Local Rule 7.2. Attached as “Exhibit 2” is a true and correct copy of the filed Notice of

 Removal.

        3.      Exhibit 1 constitutes a copy of all process, pleadings, and orders served upon

 Defendant in this action to date as required by 28 U.S.C. § 1446(a).

                                                  1
Case 1:19-cv-21805-CMA Document 1 Entered on FLSD Docket 05/06/2019 Page 2 of 3



         4.       This action is removable pursuant to 28 U.S.C. § 1441, which authorizes the

 removal of any civil action brought in a state court in which the United States District Court for

 the district encompassing the state court has original jurisdiction. As set forth below, this Court

 has original jurisdiction of the federal claims in the Complaint brought pursuant to 42 U.S.C. §

 2000e-2 (“Title VII”) and supplemental jurisdiction of the remaining state claims pursuant to 28

 U.S.C. § 1367.

         5.       This Court also has original subject matter jurisdiction of any action brought

 under the Constitution and laws of the United States. 28 U.S.C. § 1331. Plaintiff’s Complaint

 contains four counts. Counts I and II of the Plaintiff’s Complaint are claims of discrimination

 based on sex, and retaliation under Title VII. (Complaint ¶¶ 25-39). Title VII is a law of the

 United States. 42 U.S.C. § 2000 et seq. Accordingly, this Court has original jurisdiction over

 this action pursuant to 28 U.S.C. § 1331 because this case raises a federal question.

         6.       Additionally, Counts III and IV of Plaintiff’s Complaint contain claims of

 discrimination based on sex and, and retaliation under the Florida Civil Rights Act. This Court

 has supplemental jurisdiction over these claims pursuant to 28 U.S.C. § 1367 because they form

 part of the same case or controversy.

         7.       Venue is proper in this Court under 28 U.S.C. § 1391(b) because Plaintiff was

 employed at a Fleming’s Prime Steakhouse & Wine Bar restaurant located in this judicial

 district.

         8.       Promptly, after Defendant files this notice of removal, Defendant will give the

 Plaintiff notice of this filing of removal and will notify the clerk of the state court as required by

 28 U.S.C. § 1446(d).

         WHEREFORE, Defendant respectfully requests that the above-styled action be removed



                                                   2
Case 1:19-cv-21805-CMA Document 1 Entered on FLSD Docket 05/06/2019 Page 3 of 3



 to this Court and this Court assume jurisdiction over this matter for all further proceedings.



                                               Respectfully submitted,

                                               By: /s/ Kevin D. Johnson
                                               Kevin D. Johnson
                                               Florida Bar No.: 0013749
                                               Christopher Johnson
                                               Florida Bar No.: 0105262
                                               Beatriz M. Miranda
                                               Florida Bar No.: 0127146
                                               Johnson Jackson LLC
                                               100 N. Tampa St.
                                               Suite 2310
                                               Tampa, FL 33602
                                               813-580-8400
                                               813-580-8407 (f)
                                               kjohnson@johsonjackson.com
                                               cjohnson@johnsonjackson.com
                                               bmiranda@johnsonjackson.com

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 6, 2019, I filed the foregoing Notice of Removal

 electronically with the Clerk of the Court using the ECF system, a copy of which will be sent to

 all parties of record.

                                                       /s/ Kevin D. Johnson_________________
                                                       Attorney




                                                  3
